Citation Nr: 1452729	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The record reflects the RO previously considered and denied claims for hearing loss and PTSD.  During the pendency of the appeal, the RO reopened both claims and considered service connection on the merits.  Irrespective of whether or not the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received, as set out on the title page.

In the course of this appeal, the Veteran requested a hearing before a member of the Board.  A travel Board hearing was scheduled for September 2013; however, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2004 rating decision which is now final denied service connection for bilateral hearing loss.

2.  Evidence submitted since the March 2004 decision denying service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the claim.

3.  In a July 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not timely perfect an appeal, and the decision became final. 

4.  Additional evidence received since the July 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (c) (West); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The July 2005 rating decision denying service connection for PTSD became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  The criteria for reopening the claim of service connection for PTSD are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2014).  

When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  A September 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claims for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.




Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Bilateral Hearing Loss

A claim for service connection for bilateral hearing loss was first considered and denied by the RO in a March 2004 rating decision.  The RO denied the claim on the basis of a January 2004 VA audiology examination and February 2004 addendum opinion, which concluded that currently diagnosed hearing loss was not related to hazardous noise exposure in service.  The Veteran initiated an appeal of the rating decision, but he withdrew his claim in January 2007, prior to filing a formal appeal.  Thus, the March 2004 rating decision became final.  38 C.F.R. § 20.1103.  Prior to the March 2004 rating decision, the evidence of record included a current diagnosis of bilateral hearing loss, and credible evidence that the Veteran was exposed to hazardous noise levels during his active duty service.  The only evidence of record concerning nexus was the report of the VA audiologist and the Veteran's own statements.  

The Board concludes that reopening is not warranted for the claim for service connection for bilateral hearing loss.  The evidence received since the March 2004 rating decision includes VA outpatient treatment records which continue to show a current hearing loss disability, a March 2013 VA audiology examination, and an October 2013 statement from the Veteran's representative asserting that the Veteran's MOS indicates that he was exposed to hazardous noise in service.  The VA treatment records and the October 2013 statement are not new or material evidence, but rather are cumulative and redundant of evidence that was already of record.  Evidence of the Veteran's exposure to hazardous noise levels in service and his current hearing loss disability was considered by the March 2004 rating decision.  Indeed, the prior February 2004 VA examination specifically noted the Veteran's service as a wheeled vehicle mechanic and noise exposure from guns, mechanical equipment and truck engines while in service.  Accordingly, the statement discussing the MOS is not material.  The March 2013 VA audiologist concluded that the Veteran's current hearing loss disability is not related to noise exposure in service.  Although this evidence is new, it is not material.  The evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, in that it does not relate the current hearing loss disability to service.  To the contrary, the examination report concludes that the Veteran's current hearing loss disability is not related to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

For these reasons, the Board finds that new and material evidence to reopen service connection for bilateral hearing loss has not been received subsequent to the last final RO decision in March 2004.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim for service connection for bilateral hearing loss is not reopened.  38 C.F.R. § 3.156(a). 


PTSD

A claim for service connection for PTSD was first considered and denied by the RO in a July 2005 rating decision.  The RO denied the claim as there was insufficient evidence of an in-service stressor that could be related to the Veteran's diagnosed PTSD.  The Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision and the July 2005 rating decision became final.  38 C.F.R. § 20.1103. 

The evidence received since the July 2005 decision includes records of psychiatric treatment, statements relating the Veteran's current PTSD to events in service, and a December 2010 psychiatric assessment by a private examiner relating the Veteran's PTSD to service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned medical records concern the existence of stressors during service and indicate that currently diagnosed PTSD may be related to service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.


ORDER

The petition to reopen the claim of service connection for bilateral hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the December 2010 private psychiatric examination relates the Veteran's PTSD to stressful events in service.  Specifically, the Veteran claims that he has PTSD as a result of witnessing a village destroyed by a flood, and witnessing a fellow service member getting maimed in an accident.  

Service connection for PTSD generally requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; or (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  Otherwise, credible supporting evidence that the stressor occurred is required.  

In the present case, the Veteran's stressors relate to a flood in a village and a jeep accident in Korea.  These alleged stressors have not been corroborated.  During an informal conference the Veteran's attorney indicated she had additional evidence concerning the monsoon and flood.  This evidence is not currently associated with the claims file.  Accordingly, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and request any additional information concerning his stressors be submitted.

2. Contact the appropriate sources to attempt to verify the Veteran's claimed stressors described in the March 2011 statement by the Veteran:

a.)  May 1964, "Pangochee" Korea, 13 miles from DMZ: "The whole village got wiped out drowned.  We were on high ground.  That [was] what saved us."

b.)  March 1963, "Mapani" Korea: the Veteran describes a jeep accident in which part of the driver's head was cut off. 

3.  After the above development and any additional development deemed necessary, including the conduct of any VA examinations, has been completed, readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


